DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
	Present application 17/038,782 filed 09/30/2020 is a continuation of 16/390,990 filed 04/22/2019 now U.S. Patent 10,797,094.  
16/390,990 is a continuation of 15/380,764 filed 12/15/2016 now U.S. Patent 10,269,845.  
15/380,764 is a division of 14/093,277 filed 11/29/2013 now U.S. Patent 9,543,343. 
Foreign Priority
	No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 in allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a shielding layer between the dielectric layer and the semiconductor substrate and surrounding the protruding portion of the filter.  
Dependent claims 2-10 are allowed, because they depend on allowed claim 1. 
	The closest prior art to claim 1 is US 2006/0163451 A1 to Park that teaches of a metal shielding layer 58 that surrounds the color filters 64 in Figure 3A.  However, there is no claimed protruding portion and there is no claimed reflective element. 

	Independent claim 11 in allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, a filter partially surrounded by the dielectric layer, wherein the filter gradually becomes wider along a direction from a bottom surface of filter towards a top surface of the filter; and a shielding layer between the dielectric layer and the semiconductor substrate, wherein a bottom surface of the shielding layer is substantially coplanar with a bottom surface of the filter.
	Dependent claims 12-15 are allowed, because they depend on allowed claim 11. 
	The closest prior art to claim 11 is US 2013/0119236 A1 to Lenchenkov Figure’s 4 that illustrates color filters 62 surrounded by slanted dielectric layer 58 and metal interconnects 60 that shield light. However, this does not show the shielding layer coplanar with a bottom surface of the filter.   

Independent claim 16 in allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, a shielding layer disposed adjacent to the dielectric layer and surrounding the protruding portion; and a reflective layer disposed between the shielding layer and the semiconductor substrate.
Dependent claims 17-20 are allowed, because they depend on allowed claim 16. 
The closest prior art to claim 16 is US 2010/0038740 A1 to Fereyre in which the color filters FR/FG/FB are surrounding by dielectric 22 (i.e., titanium nitride) and also surrounded by a lower aluminum layer 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

28 August 2021
/John P. Dulka/Primary Examiner, Art Unit 2895